Citation Nr: 0406696	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  03-02 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
injury to the neck, left hip and left knee, to include 
arthritis of the cervical spine, left shoulder and left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
October 1945.

The Board of Veterans' Appeals (Board), in a decision dated 
in April 1986, denied, in pertinent part, service connection 
for residuals of injury to the neck, left hip, and left knee, 
and for arthritis of the left shoulder.  

By rating decision dated in March 1995, the Regional Office 
(RO) concluded that the additional evidence received was not 
new and material, and the veteran's claims for service 
connection for residuals of injuries to the neck, left hip 
and left knee were not reopened.  A notice of disagreement 
was filed later that same month, and the RO issued a 
statement of the case in November 1997.  However, a 
substantive appeal was not received.  

In a request received in December 2001, the veteran sought to 
reopen his claims for service connection for residuals of 
injury to the neck, left hip and left knee, to include 
arthritis.  In a rating decision dated in May 2002, the RO 
found that the evidence was not new and material to reopen 
the claims.  The veteran appealed this determination to the 
Board.

The reopened claims of entitlement to service connection for 
residuals of injury to the left knee and left hip, to include 
arthritis, and for arthritis of the left shoulder, are 
REMANDED via the Appeals Management Center in Washington, 
D.C.  The Department of Veterans Affairs (VA) will notify you 
if further action is required on your part.


FINDINGS OF FACT

1.  By decision dated in April 1986, the Board denied service 
connection for a left shoulder disability.  

2.  The evidence added to the record since the April 1986 
Board decision provides a reasonable possibility of 
substantiating the claim for service connection for arthritis 
of the left shoulder.

3.  By rating decision dated in March 1995, the RO concluded 
that the additional evidence was not new and material to 
warrant reopening of the claim for service connection for a 
neck disability.  The veteran was notified of this decision 
and of his right to appeal, but a timely appeal was not 
filed.

4.  The evidence added to the record since the March 1995 
determination is essentially cumulative of the evidence 
previously of record and does not provide a reasonable 
possibility of substantiating the claim for service 
connection for a neck disability.

5.  By rating decision dated in March 1995, the RO determined 
that new and material evidence had not been submitted to 
reopen the veteran's claim for service connection for left 
hip and left knee disabilities.  The veteran was notified of 
this decision and of his right to appeal, but a timely appeal 
was not filed.

6.  The evidence received since the March 1995 determination, 
considered in conjunction with the record as a whole, is not 
cumulative of the evidence previously considered and provides 
a reasonable possibility of substantiating the claims for 
service connection for left hip and left knee disabilities.  


CONCLUSIONS OF LAW

1.  The RO's decision of March 1995, which denied service 
connection for residuals of injury to the neck, left hip and 
left knee, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 20.302, 20.1103 (2003).

2.  The evidence received since the March 1995 rating 
decision is not new and material to reopen the veteran's 
claim for residuals of an injury to the neck.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2003).

3.  The evidence received since the March 1995 RO decision is 
new and material, and the claims for service connection for 
residuals of injury to the left hip and left knee are 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West  2002); 38 C.F.R. 
§ 3.156 (2003).

4.  The April 1986 Board decision that denied service 
connection for arthritis of the left shoulder is final. 38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2003).

5.  The additional evidence received since the April 1986 
Board decision is new and material and the claim for service 
connection for arthritis of the left shoulder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of the VA to notify 
the claimant and the representative, if any, of the 
information and evidence necessary to substantiate a claim, 
and has enhanced VA's duty to assist a claimant in developing 
the evidence necessary to substantiate a claim.  See Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West. 2002)).  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.  

VA has met its duty to notify and assist in the appellant's 
case.  A rating decision apprised the appellant of the 
reasons and bases for the VA decision.  A statement of the 
case apprised the appellant of the law applicable in 
adjudicating the appeal.  By letter dated in November 2001, 
the RO informed the appellant what evidence he needed to 
submit and the development the VA would undertake.  The 
appellant was also advised to send the information describing 
additional evidence or the evidence itself to the VA, and 
that such evidence should be submitted as soon as possible, 
preferably within 30 days.  See Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  The Board observes that a recently enacted law 
permits the VA to render a decision prior to the expiration 
of the time period the veteran was given to submit additional 
evidence.  See Veterans Benefits Act of 2003, Pub. L. No. 
108-183, 117 Stat. 2651 (Dec. 16, 2003).  The correspondence 
reflects that the appellant's representative received a copy.  
There is no indication that this correspondence was returned 
as undeliverable.  As such, the Board finds that the VA's 
duty to notify the appellant of the information and evidence 
necessary to substantiate the claim, as well as the actions 
expected of him and those the VA would provide, have been 
met.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Regarding VA's duty to assist, the Board notes that the 
claims file contains post-service VA and private clinical 
records.  The appellant has not indicated that there is any 
additional evidence that could be obtained.  Indeed, in a 
statement received in December 2001, the veteran asserted 
that the only new and material evidence he had was a 
statement he submitted from a VA physician.  Additionally, 
the record contains a VA clinical opinion as to the etiology 
of the disability at issue.  Accordingly, the Board finds 
that all information and evidence have been developed to the 
extent possible and that no prejudice will result to the 
appellant by the Board's consideration of this matter.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

The law is clear that "the Board does not have jurisdiction 
to consider a claim which it previously adjudicated unless 
new and material evidence is presented, and before the Board 
may reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  

Once entitlement to service connection for a disability has 
been denied by a decision of the Board, that determination is 
final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  In order 
to later establish service connection for the disorder in 
question, it is required that new and material evidence be 
presented which provides a basis warranting reopening the 
case.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and re-
adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the last final denial of 
the claim for service connection for arthritis of the left 
shoulder is the Board's April 1986 decision, and the last 
final disallowance of the claims for service connection for 
residuals of injuries to the left knee, left hip and neck was 
in March 1995.  Therefore, the Board must review, in light of 
the applicable law, regulations, and the United States Court 
of Appeals for Veterans Claims (Court) cases regarding 
finality, the additional evidence submitted since those 
determinations.  In order to do so, the Board will separately 
describe the evidence that was of record at those times, and 
the evidence presented subsequently.  The prior evidence of 
record is important in determining newness and materiality 
for the purposes of deciding whether to reopen a claim.  Id.

The "old" evidence"

The service medical records are unavailable, apparently 
having been lost in a fire at a records center.  

The veteran's discharge certificate discloses that he 
attended four weeks of jump training in 1943.

VA outpatient treatment records dated in 1976 have been 
associated with the claims folder.  The veteran was seen in 
February 1976 and reported that he had pain in his left hip 
that went down to his knee.  The diagnosis was bursitis of 
the left knee.  In April 1976, the veteran indicated that he 
had injured his left side in service in a parachute jump.  
The examiner commented that as near as he could determine, 
the severe difficulty with the left knee began three months 
earlier.  X-ray studies of the left knee revealed a small 
amount of increased joint fluid without osseous abnormality.  
X-ray studies of the left hip were negative.  The examiner 
noted that the veteran had some minimal osteoarthritic 
changes in the left knee.  

VA outpatient treatment records show that the veteran was 
seen in January 1983 and reported that he had arthritis in 
his left shoulder.  It was indicated that his shoulder 
problems had been present prior to December 1981.  An X-ray 
study of the left shoulder was normal.  An X-ray study of the 
cervical spine revealed evidence of osteoarthritis.  The 
pertinent diagnosis was arthritis.  

In a statement dated in March 1984, a private physician 
related that he had treated the veteran in service for a 
fracture of the left forearm due to a fall.  He noted that 
the veteran returned to his company in time for the invasion 
of France on June 6, 1944.  He added that the veteran landed 
in a tree on his jump, and sustained a crushing injury to the 
nose, as well as injuries to the left knee and hip.  The 
physician reported that the veteran was not immediately 
evacuated, but when he was, underwent surgery on his nose.  
He further commented that the veteran had been hospitalized 
by the VA for complications of the old knee injury.  The 
doctor opined that the veteran was "most certainly qualified 
for service-connected disability from the [VA]."

A VA orthopedic and cardiovascular examination was conducted 
in August 1984.  The veteran related that he sustained an 
injury in service involving his nose, the left side of his 
body, left elbow and left knee.  He reportedly had been able 
to work since then until 1972.  Following an examination, the 
pertinent diagnosis degenerative joint disease in the left 
knee, X-ray study pending.  The X-ray study of the left knee 
was negative.  

In a statement dated in April 1985, C.J.T. reported that he 
was the commander of the veteran's unit.  He noted that he 
saw the veteran after he had parachuted into Normandy in June 
1944.  He recalled that the veteran was severely injured 
about the face and head, but remained with his unit without 
being evacuated.  

In an April 1985 statement, W.J.H. noted that the veteran 
served under his command during the Normandy invasion.  He 
stated that on his parachute jump on June 6, 1944, the 
veteran landed in a large tree and received a facial injury 
as well as injuries to his left knee and hip.  The veteran 
was not hospitalized for approximately 37 days.  The writer 
felt certain that the veteran's injuries were a contributing 
factor in his present disability.  

The April 1986 Board decision 

In its April 1986 decision, the Board denied the veteran's 
claim for arthritis of the left shoulder on the basis that 
there was no clinical evidence of arthritis.  

Evidence received subsequent to the April 1986 Board decision 

The veteran was afforded a VA examination in July 1991.  He 
reported that he was being treated for arthritis of the neck, 
left knee, hip and shoulder.  He described a weakness in the 
entire left side of his body.  He maintained that on D-Day, 
his parachute got caught in a tree and he broke his nose.  He 
also stated that at the same time, he injured his left hip.  
An X-ray study of the hips revealed evidence of an old 
deformity about the synthesis that might represent a previous 
healed fracture in this location.  Following an examination, 
no pertinent diagnosis was made.  

The RO decision 

By rating action dated in March 1995, the RO found that the 
additional evidence submitted was not new and material and 
the claims for service connection for residuals of injuries 
to the knee, hip and neck were not reopened and remained 
denied.  It was indicated that there was no indication of 
treatment during service or a medical opinion relating the 
veteran's conditions to service.

The additional evidence 

A VA examination of the joints was conducted in December 
1997.  The examiner noted that the claims folder was 
reviewed.  The veteran again reported that he hurt the left 
side of his body when parachuting into France during the 
invasion.  He related that he was in the field for 37 days 
before he was allowed to go back to the rear to the hospital.  
He stated that he had several pieces of bone taken out of his 
nose and his left elbow was pinned and presumably in a cast.  
Following an examination, the pertinent diagnosis was severe 
decrease in use of the left shoulder secondary to an injury 
sustained in service.  

The veteran was again afforded a VA examination of the joints 
in September 2000.  The examiner indicated that the claims 
folder was available for review.  The veteran described the 
parachute injury he sustained in 1944.  He related that he 
suffered injuries to the head, swelling of the face and eyes, 
that he crushed his nose, and injured his left shoulder and 
left elbow.  He added that he had pain in the left rib cage, 
left hip and left knee.  He maintained that he jumped three 
times after this injury and that on one occasion, his gun was 
caught in a static line and hit him across the left side of 
his face, head and shoulder.  An X-ray study of the left hip 
revealed vascular calcification in the iliac artery.  The 
osseous structures and joint articulations were well 
visualized and showed no evidence of abnormality.  An X-ray 
study of the left knee revealed vascular calcification and 
degenerative arthritis.  An X-ray study of the left shoulder 
disclosed questionable acromial impingement.  Following a 
physical examination, the pertinent diagnoses were vascular 
calcification of both hips; degenerative arthritis and 
vascular calcification of the left knee; and questionable 
acromial impingement of the left shoulder.  

VA outpatient treatment records dated in 2001 have been 
associated with the claims folder.  In September 2001, a VA 
physician wrote that he had been following the veteran for 
more than ten years and that he had treated him for 
degenerative arthritis of the left hip and left knee.  It was 
the examiner's opinion that most probably this was the result 
of the severe left-sided injury the veteran sustained in 1944 
during service.

The veteran sought to reopen his claim for service connection 
for injury to his left knee, left hip and neck in October 
2001.

On VA examination of the joints in February 2002, the veteran 
again summarized the injury he asserts he sustained on a 
parachute jump in 1944.  He claimed that after he was sent to 
the hospital nothing was done to the left knee or left hip.  
He asserted that he was treated at a VA medial center in 1976 
and was given medication for arthritis.  He alleged that he 
had developed arthritis in the left hip and left knee due to 
the in-service injury.  The pertinent diagnoses were 
osteoarthritis of the left knee with vascular calcification 
in the popliteal area and vascular calcification in the left 
hip in the iliac arteries.  The examiner commented that the 
veteran's left hip and knee disabilities were related to 
vascular calcification and not to the injury while in service 
since it was so far removed from the time that he was in 
service.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110 (West 2002).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).

The evidence submitted since the RO's March 1995 decision 
that concluded that new and material evidence had not been 
submitted to reopen a claim for service connection for 
residuals of an injury to the neck includes VA medical 
treatment records and the reports of several VA examinations.  
In this regard, the Board observes that these records contain 
no indication of any treatment for the neck.  In addition, 
the Board notes that the veteran was examined by the VA on 
three occasions and his description of his alleged in-service 
injury makes no reference to the neck.  There has been no 
diagnosis of any neck disability in these additional records.  
The additional evidence is new in that it was not previously 
of record.  It cannot be considered to be material since it 
still fails to establish that the veteran has arthritis of 
the neck that is related in any way to service.  The recently 
received evidence, considered in conjunction with the record 
as a whole, does not suggest that the veteran has arthritis 
of the neck that was present in service or within one year 
thereafter.  

The veteran asserts that service connection is warranted for 
arthritis of the neck.  Since it has not been established 
that he is a medical expert, the veteran is not competent to 
express an authoritative opinion regarding either his medical 
condition or any questions regarding medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Indeed, in 
Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted that 
lay persons are not competent to offer medical opinions and 
that such evidence does not provide a basis to reopen a claim 
for service connection.  The medical evidence does not 
provides a basis on which it may be concluded that the 
additional evidence, when considered with the record as a 
whole, is new and material so as to reopen the claim for 
service connection for arthritis of the neck.  There is no 
competent medical evidence demonstrating that the veteran 
currently has a neck disability.  In this regard, the Board 
points out that in order to constitute new and material 
evidence in this case, the evidence must show that the 
veteran has arthritis of the neck that is related to service.  
The evidence in this case does not support such a conclusion.

The Board denied the veteran's claim for service connection 
for arthritis of the left shoulder on the basis that it had 
not been demonstrated following the veteran's discharge from 
service.  In its decision in March 1995, the RO found that 
new and material evidence had not been submitted to reopen 
the veteran's claim for service connection for left hip and 
knee disabilities.  It was found that there was no evidence 
to relate the veteran's disabilities to service.  

The additional evidence consists of VA medical records, to 
include VA examination reports, and a statement from a VA 
physician.  Initially, the Board notes that based on the 
findings of a VA examination in December 1997, the examiner 
concluded that the veteran had a left shoulder disability 
that was related to the injury the veteran sustained in 
service.  As noted above, the Board originally denied service 
connection for arthritis of the left shoulder on the basis 
that no shoulder disability had been documented.  The 
additional evidence now shows the presence of a left shoulder 
disability.  Thus, the evidence furnishes a reasonable 
possibility of substantiating the veteran's claim for service 
connection for a disability of the left shoulder.  

In addition, the Board observes that a VA doctor related in 
September 2001 that he had treated the veteran for more than 
ten years for degenerative arthritis of the left hip and left 
knee.  It was his opinion that the veteran's hip and knee 
problems were due to the injuries sustained as a result of 
the injury to his left side in service.  This evidence is 
clearly new since it was not previously of record.  In light 
of the conclusion, it is also material as it provides a 
reasonable possibility of substantiating the claim.  The 
Board concludes, accordingly, that the evidence is new and 
material, and the claims for service connection for arthritis 
of the left shoulder and for residuals of injuries to the 
left knee and left hip are reopened.  


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to residuals of an injury to the neck.

New and material evidence has been submitted to reopen claims 
for service connection for residuals of an injury to the left 
hip and left knee, to include arthritis, and for arthritis of 
the left shoulder and, to this extent, the appeal is granted.


REMAND

Additional development is needed in this case regarding the 
reopened claims of service connection for residuals of an 
injury to the left hip and left knee, to include arthritis, 
and for arthritis of the left shoulder.  Initially, the Board 
notes that there is now evidence of a left shoulder 
disability, and the veteran has not been afforded an 
examination to determine the etiology of such disability.  

Finally, the Board observes that the statement of the case 
issued in November 2002 did not include the relevant laws and 
regulations regarding the grant of service connection on a 
direct or presumptive basis.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for a left shoulder 
disability, and residuals of injury to 
the left hip and left knee, to include 
arthritis, since his discharge from 
service.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, and which have not 
already been associated with the claims 
folder.

2.  The veteran should then be afforded a 
VA examination by a specialist in 
orthopedics, if available, to determine 
the nature and extent of any current left 
shoulder disability.  All necessary tests 
should be performed.  The examiner is 
requested to furnish an opinion 
concerning whether it is at least as 
likely as not that any current left 
shoulder disability is related to 
service.  The rationale for any opinion 
expressed should be set forth.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.

3.  The RO should adjudicate the reopened 
claims of entitlement to service 
connection for left shoulder arthritis, 
and residuals of injury to the left hip 
and left knee, to include arthritis.  The 
RO must consider the provisions of 
38 U.S.C.A. § 1154 (West 2002).  If any 
benefit sought remains denied, the RO 
should issue a supplemental statement of 
the case that includes the pertinent 
criteria for considering a claim of 
service connection on a direct, and any 
applicable presumptive, basis.  The 
veteran should be afforded the 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, as warranted. 



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



